 1   WO
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     Pedro A. Molera,                           )
 9                                              )
                 Plaintiff,                     )
10                                              )   No. CIV 19-328-TUC-CKJ
     vs.                                        )
11                                              )               ORDER
     City of Nogales, et al.,                   )
12                                              )
                 Defendants.                    )
13                                              )
14          Pending before the Court is the Motion to Dismiss (Doc. 12) filed by Defendants City
15   of Nogales (“the City”), Roy Bermudez (“Bermudez”), and Frank Felix (“Felix”)
16   (collectively, “Defendants”). Plaintiff Pedro A. Molera (“Molera”) has filed a response
17   (Doc. 14), and Defendants have filed a reply (Doc. 15).
18
19   I.     Factual and Procedural Background1
20          Molera began working as a police officer with the City in or about June 1996.2 He
21   was promoted to detective in December 2016.
22          Defendants assert that, on June 25, 2018, after learning the City intended to terminate
23   his employment, Molera submitted a letter of resignation to Police Chief Bermudez and City
24   Manager Felix, indicating his intent to retire effective June 29, 2018. The July 6, 2018,
25
26          1
             Unless otherwise stated, the facts are taken from the Complaint (Docs. 1 and 6).
27
            2
            Molera did not work for the City from approximately 2001 until 2004 but was
28   re-employed by the City as a police officer in 2004.
 1   Employee Action Notice indicates Molera’s last day worked was June 29, 2018, Molera was
 2   paid through June 29, 2018, and the retirement was effective June 29, 2018. Motion, Ex.
 3   4 (Doc. 12-1). Molera alleges that, also on June 29, 2018, he delivered written notice to
 4   Defendants that he was withdrawing his letter of retirement. Defendants assert Molera
 5   delivered a letter requesting to retract his resignation to Human Resources Specialist Maritza
 6   Valenzuela on August 10, 2018. Defendants assert Molera has acknowledged that he did
 7   not request to rescind his resignation until August 10, 2018. Defendants point out that
 8   Molera’s September 12, 2018, grievance letter demonstrates Defendants received the request
 9   to withdraw on August 10, 2018. Complaint, Ex. E (Doc. 6).
10          Bermudez responded to Molera’s request in an August 17, 2018, letter in which he
11   declined to accept Molera’s requested withdrawal or retraction of his notice of retirement.
12   Complaint, Ex. C (Doc. 6).
13          On June 21, 2019, Molera filed a Complaint alleging Count I: Procedural Due
14   Process in violation of 42 U.S.C. §1983, Count II: Intentional Interference With a Contract,
15   Business Relationship or Business Expectancy, Count III: Breach of Contract, and Count
16   IV: Breach of the Covenant of Good Faith and Fair Dealing against Defendants. The
17   parties stipulated to the dismissal of Counts II-IV; those claims were dismissed by the Court
18   on August 6, 2019.
19          On August 5, 2019, Defendants filed a Motion to Dismiss (Doc. 12). Molera has
20   filed a response (Doc. 14), and Defendants have filed a reply (Doc. 15).
21
22   II. Requirement that Action State a Claim on Which Relief Can be Granted
23          A complaint is to contain a "short and plain statement of the claim showing that the
24   pleader is entitled to relief[.]" Fed.R.Civ.P. 8(a). The United States Supreme Court has
25   found that a plaintiff must allege “enough facts to state a claim to relief that is plausible on
26   its facts.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). While a complaint
27   need not plead “detailed factual allegations,” the factual allegations it does include “must
28   be enough to raise a right to relief above the speculative level.” Id. at 555; see also Starr

                                                  -2-
 1   v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011) ("If there are two alternative explanations, one
 2   advanced by defendant and the other advanced by plaintiff, both of which are plausible,
 3   plaintiff's complaint survives a motion to dismiss[.]"). Indeed, Fed.R.Civ.P. 8(a)(2) requires
 4   a showing that a plaintiff is entitled to relief “rather than a blanket assertion” of entitlement
 5   to relief. Twombly, 550 U.S. at 555 n. 3. The complaint “must contain something more .
 6   . . than . . . a statement of facts that merely creates a suspicion [of] a legally cognizable right
 7   to action.” Id. at 555. The Court must determine if Plaintiff has “nudge[d] [their] claims
 8   across the line from conceivable to plausible.” Id. at 570. The Court also considers that the
 9   Supreme Court has cited Twombly for the traditional proposition that “[s]pecific facts are
10   not necessary [for a pleading that satisfies Rule 8(a)(2)]; the statement need only ‘give the
11   defendant fair notice of what the . . . claim is and the grounds upon which it rests.”
12   Erickson v. Pardue, 551 U.S. 89, 93 (2007). Indeed, Twombly requires “a flexible
13   ‘plausibility standard,’ which obliges a pleader to amplify a claim with some factual
14   allegations in those contexts where such amplification is needed to render the claim
15   plausible.” Iqbal v. Hasty, 490 F.3d 143, 157-58 (2nd Cir. 2007); see also Moss v. U.S.
16   Secret Service, 572 F.3d 962 (9th Cir. 2009) (for a complaint to survive a motion to dismiss,
17   the non-conclusory “factual content,” and reasonable inferences from that content, must be
18   plausibly suggestive of a claim entitling the plaintiff to relief).
19          When a court is considering a motion to dismiss, allegations that are mere conclusion
20   are not entitled to the assumption of truth if unsupported by factual allegations that allow
21   the court "to draw the reasonable inference that the defendant is liable for the misconduct
22   alleged." Ashcroft v. Iqbal, 556 U.S. 662, 663-64 (2009). While this Court must take as
23   true all allegations of material fact and construe them in the light most favorable to Molera,
24   See Cervantes v. United States, 330 F.3d 1186, 1187 (9th Cir. 2003), the Court does not
25   accept as true unreasonable inferences or conclusory legal allegations cast in the form of
26   factual allegations. Western Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).
27
28

                                                    -3-
 1
 2   III. Due Process Violation
 3          Molera alleges that all Defendants, individually and collectively, violated his due
 4   process rights by failing to provide him with pre- and post-termination procedures after the
 5   City did not accept the withdrawal of his resignation. Defendants assert Molera has not
 6   alleged sufficient facts to state a claim for municipal liability and assert individual
 7   Defendants are entitled to qualified immunity.
 8
 9   A. Municipal Liability – Policy
10          A government entity “cannot be held liable solely because it employs a tortfeasor.”
11   Monell v. Department of Social Services of City of New York, 436 U.S. 658, 691 (2000).
12   The local government “itself must cause the constitutional deprivation.” Gilette v. Delmore,
13   979 F.2d 1342, 1346 (9th Cir.1992), cert. denied, 510 U.S. 932 (1993). Because liability
14   of a local governmental unit must rest on its actions, not the actions of its employees, a
15   plaintiff must go beyond the respondeat superior theory and demonstrate that the alleged
16   constitutional violation was the product of a policy or custom of the local governmental unit.
17   City of Canton, Ohio v. Harris, 489 U.S. 378, 385 (1989); Pembaur v. City of Cincinnati,
18   475 U.S. 469, 478–480 (1986).
19          To state a civil rights claim against a government entity, a plaintiff must allege the
20   requisite culpability (a “policy or custom” attributable to municipal policymakers) and the
21   requisite causation (the policy or custom as the “moving force” behind the constitutional
22   deprivation). Monell, 436 U.S. at 691–694; Gable v. City of Chicago, 296 F.3d 531, 537
23   (7th Cir.2002). In other words, a plaintiff must plead and prove that: (1) the alleged
24   violation was the result of “a longstanding practice or custom which constitutes the standard
25   operating procedure of the local government entity”; (2) “by showing that the
26   decision-making official was, as a matter of state law, a final policymaking authority whose
27   edicts or acts may fairly be said to represent official policy in the area of decision”; or (3)
28   “by showing that an official with final policymaking authority either delegated that authority

                                                  -4-
 1   to, or ratified the decision of, a subordinate.” Villegas v. Gilroy Garlic Festival Ass'n, 541
 2   F.3d 950, 964 (9th Cir. 2008), quoting Ulrich v. City & Cty. of San Francisco, 308 F.3d 968,
 3   984–85 (9th Cir. 2002)).
 4          Additionally, a government entity “may be liable if it has a ‘policy of inaction and
 5   such inaction amounts to a failure to protect constitutional rights.’” Lee v. City of Los
 6   Angeles, 250 F.3d 668, 681 (9th Cir.2001), quoting Oviatt v. Pearce, 954 F.2d 1470, 1474
 7   (9th Cir.1992); Blankenhorn v. City of Orange, 485 F.3d 463, 484 (9th Cir.2007). However,
 8   “[l]iability for improper custom may not be predicated on isolated or sporadic incidents; it
 9   must be founded upon practices of sufficient duration, frequency and consistency that the
10   conduct has become a traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d
11   911, 918 (9th Cir.1995), cert. denied, 520 U.S. 1117 (1997).
12          Defendants argue that the Complaint fails to state sufficient facts to allege the City
13   has a policy or custom of improperly refusing to provide due process rights when an
14   employee attempts to withdraw a resignation/retirement.3 Molera argues, however, that
15   because there were no meaningful constraints upon City Manager Felix’s discretion, Felix’s
16   action to terminate or ratify the termination of Molera represented official policy.
17          As pointed out by Molera, the City of Nogales Personnel Manual (“the Manual”)
18   provides that, if the manual itself does not establish a policy with regard to a particular
19   subject, the departmental policy previously adopted shall remain in effect. The City
20   Manager (along with the Human Resources Director and City Attorney) is given final
21   decision-making authority over departmental policy. Further, the Manual states, “All
22   departmental policies, rules and procedures shall be in writing and approved by the City
23   Manager, Human Resources Director, and the City Attorney.” Manual § 1.09(A). Molera
24   argues that, because there was no express policy within the Manual as to how to handle the
25   withdrawal of a notice of retirement (as opposed to a resignation), the policy for this matter
26
27          3
            Molera asserts Defendants misleadingly use the term “resignation” to describe his
28   attempted “retirement.”

                                                 -5-
 1   was ultimately a decision for the City Manager. In this case, Felix is alleged to have
 2   exercised this final decision-making power by allowing the termination of Molera on August
 3   28, 2018.     Defendants argue, however, that Molera is artificially creating a distinction
 4   between retirement and resignation where there is no real difference. Defendants point out
 5   that   the   City’s   policy   regarding    employee-initiated     separations    is   entitled
 6   “Resignation/Retirement” and makes no distinction between a retirement and a resignation.
 7   Id. at Chapter 22. The relevant subsection provides:
 8          22.01 Resignation/Retirement
 9                 A. An employee who desires to retire from City employment shall submit a
                   written notice to the department director or City Manager no less than thirty
10                 (30) working days prior to the effective date of retirement.
11                 B. An employee who desires to resign from City service shall submit a written
                   notice of resignation to the department director or City Manager no less than
12                 two (2) weeks prior to the effective date of resignation.
13                 C. The department director shall forward one (1) copy of the notice of
                   resignation or retirement to the Human Resources Director.
14
                   D. A notice of resignation shall be considered accepted when submitted, and
15                 may only be withdrawn with the approval of the department director or City
                   Manager.
16
     Manual, § 22.01. Additionally, the Manual provides that, “[w]here the meaning of [the]
17
     Rules is not clear, they shall be liberally construed in a sensible, reasonable, and consistent
18
     manner in favor of the promotion and protection of an employee’s rights and privileges
19
     enumerated in these Rules.” Manual, §1.06(D).4
20
            The Court agrees with Molera that § 22.01 of the Manual does treat a resignation
21
     differently from a retirement. Sections A and B sets forth different time frames to provide
22
     notices of resignation or retirement, while section C specifically addresses both. The
23
     Manual could have addressed both a resignation and a retirement in section D, but only
24
25
26          4
            This subsection was not provided to the Court by the parties. The Court reviewed
27   the document online. See https://evogov.s3.amazonaws.com/media/81/media/156761.pdf.
     As stated by Defendants, “[t]he Court may take judicial notice of the City’s Personnel
28   Manual as a public record adopted by City Council.” Motion, p. 2 n. 3, citations omitted.

                                                  -6-
 1   discusses a resignation. “The contrast between these [subsections] makes clear that [the City
 2   of Nogales City Council] knows how to [make the provision apply to both a resignation and
 3   a retirement]. Because [the City of Nogales City Council] failed to include [retirement in
 4   subsection D, reading retirement into that subsection would] more closely resemble[]
 5   “invent[ing] a [provision] rather than interpret[ing] one.” Hardt v. Reliance Standard Life
 6   Ins. Co., 560 U.S. 242, 252 (2010).
 7          This situation is more than Bermudez and Felix simply having the discretion in
 8   exercising their duties. The Manual does not address when a notice of retirement shall be
 9   considered accepted and when it may be withdrawn. Although the heading combines
10   resignation and retirement into one section, the subsections make clear when the Council
11   has chosen to treat those events in the same manner. This is not a situation where an
12   official’s discretionary decisions were “constrained by policies not of that official’s
13   making.” Louis v. Praprotnik, 485 U.S. 112, 127 (1988). Rather, because there was no
14   meaningful constraint on whether Felix could accept or reject Molera’s attempted
15   withdrawal of his retirement, Felix’s actions represented official policy. City of St. Louis
16   v. Praprotnik, 485 U.S. 112 (1988). In other words, Molera is seeking to state a claim that
17   an “official with final policy-making authority ratified a subordinate's unconstitutional
18   decision or action and the basis for it.” Gillette v. Delmore, 979 F.2d 1342, 1346–47 (9th
19   Cir. 1992), citing City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988); Hammond v.
20   County of Madera, 859 F.2d 797, 801–02 (9th Cir.1988).
21          However, municipal liability for an isolated constitutional violation is appropriate
22   only “if the final policymaker ‘ratified’ a subordinate's actions.” Christie v. Iopa, 176 F.3d
23   1231, 1238 (9th Cir. 1999), citations omitted. The Court finds Molera has not stated
24   sufficient facts in his Complaint to allege Felix made a conscious, affirmative decision to
25   ratify the alleged decision to terminate Molera’s employment in a manner that violated
26   Molera’s due process rights. See e.g. United States v. Maricopa County, Ariz., 915 F. Supp.
27   2d 1073, 1084 (D. Ariz. 2012) (“Courts must apply pleading standards in a realistic,
28   common-sense fashion that recognizes that at the pleading stage (i.e., prior to discovery

                                                 -7-
 1   occurring) a plaintiff frequently lacks the actual details concerning a contested policy or
 2   custom.’”), citation omitted. Indeed, the facts alleged by Molera, including Molera’s
 3   September 12, 2018, grievance letter which demonstrates Defendants received the request
 4   to withdraw on August 10, 2018, fails to show that Felix ratified an unconstitutional
 5   decision or action and the basis for it. Where, as here, a retirement has already gone into
 6   effect, which obviates any federal right, see discussion infra, there is no basis to conclude
 7   an official was ratifying an unconstitutional decision.5 Further, liability may be found
 8   against a municipality “even in situations in which no individual officer is held liable for
 9   violating a plaintiff’s constitutional rights.” Horton by Horton v. City of Santa Maria, 915
10   F.3d 592, 604 (9th Cir. 2019).
11
12   B. Federal Right
13          Defendants argue Molera’s “due process claims against the individual Defendants are
14   flawed because Bermudez and Felix are entitled to qualified immunity.” Motion (Doc. 12),
15   p. 9. In analyzing whether Defendants are entitled to qualified immunity, the Court first
16   asks whether, taken in the light most favorable to the party asserting the injury, that party
17   has established a violation of a federal right. See Saucier v. Katz, 533 U.S. 194, 201 (2001).
18   The Court then considers whether Defendants conduct violated “clearly established statutory
19   or constitutional rights of which a reasonable person would have known." Liston v. County
20   of Riverside, 120 F.3d 965, 975 (9th Cir. 1997), citing Harlow v. Fitzgerald, 457 U.S. 800,
21   818 (1982); Pearson v. Callahan, 555 U.S. 223, 231 (2009). The Court must determine
22   "whether, in light of clearly established principles governing the conduct in question,
23   [defendants] objectively could have believed that [their] conduct was lawful." Watkins v.
24   City of Oakland, 145 F.3d 1087, 1092 (9th Cir. 1998).
25          The defense of qualified immunity allows for errors in judgment and protects "all but
26
27          5
             Similarly, the facts Molera proposes to allege in an Amended Complaint do not cure
28   this deficiency.

                                                 -8-
 1   the plainly incompetent or those who knowingly violate the law . . . [I]f officers of
 2   reasonable competence could disagree on the issue [whether or not a specific action was
 3   constitutional], immunity should be recognized." Malley v. Briggs, 475 U.S. 335, 341
 4   (1986). Qualified immunity balances the interests of “the need to hold public officials
 5   accountable when they exercise power irresponsibly and the need to shield officials from
 6   harassment, distraction, and liability when they perform their duties reasonably.” Pearson
 7   v. Callahan, 555 U.S. 223 (2009); Watkins v. City of Oakland, 145 F.3d 1087, 1092 (9th
 8   Cir. 1998).
 9          Defendants argue Molera has not alleged a violation of a federal right. Rather, they
10   assert that, because Molera’s resignation had been accepted, Molera no longer had a
11   property interest in continued employment and, therefore, Molera was not entitled to
12   procedural protections. Ulrich v. City & Cnty. of San Francisco, 308 F.3d 968 (9th Cir.
13   2002). However, in making this argument, Defendants rely on a provision of the Manual
14   that addresses a notice of resignation.
15          Molera’s notice of retirement stated an effective date of June 29, 2018. Additionally,
16   the applicable provision of the Manual states a notice of retirement shall be submitted “no
17   less than thirty (30) working days prior to the effective date of retirement.” Manual §
18   22.01(A). Although Molera’s Complaint alleges he “withdrew his letter of retirement on
19   June 29, 2018 by delivery of written notice to Defendants[,]” Complaint (Doc. 1), p. 3. his
20   September 12, 2018 grievance indicates he “hand-delivered to Ms. Valenzuela on August
21   10, 2018 a letter that [he] was withdrawing [his] request to retire.” Complaint, Ex. E (Doc.
22   6). See e.g. Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (“We are
23   not, however, required to accept as true allegations that contradict exhibits attached to the
24   Complaint or matters properly subject to judicial notice….”). In other words, Molera’s
25   exhibit establishes he did not attempt to rescind his retirement until after 30 days of the
26   effective date of his retirement as stated in his notice of retirement. Although the Manual
27   does not specifically state when a notice of retirement is considered accepted, it necessarily
28   has to be prior to the effective date of the retirement, see e.g. Ulrich, 308 F.3d at 975 (public

                                                   -9-
 1   physician employee did not have the right to rescind resignation after city hospital had
 2   accepted it; hospital's decision not to accept the attempted rescission of resignation did not
 3   trigger due process concerns); Sherring v. Indus. Comm'n, 245 Ariz. 254, 256-57 (App.
 4   2018) (no contract existed where employer withdrew offer prior to acceptance), or by July
 5   6, 2018, the date of the Employee Action Notice which indicated Molera’s last day worked
 6   was June 29, 2018, Molera was paid through June 29, 2018, and the retirement was effective
 7   June 29, 2018. Motion, Ex. 4 (Doc. 12-1). The Court finds Molera has not adequately
 8   alleged a violation of a federal right because Molera no longer had a property interest in
 9   continued employment. Because Molera has not alleged a violation of a federal right,
10   individual Defendants Felix and Bermudez are entitled to qualified immunity.
11          Additionally, because Molera has not alleged a violation of a federal right, he has not
12   adequately alleged a claim for municipal liability based on a policy. Rather, Molera has not
13   adequately alleged a procedural due process claim because he has not adequately alleged a
14   property interest protected by the Constitution. See e.g. Wedges/Ledges of California, Inc.
15   v. City of Phoenix, Ariz., 24 F.3d 56, 62 (9th Cir.1994) (“A threshold requirement to a
16   substantive or procedural due process claim is the plaintiff's showing of a liberty or property
17   interest protected by the Constitution.”); Ulrich; Sherring.
18
19   C. Belief the Conduct was Lawful
20          Even if Molera had alleged a violation of a federal right, any such rights in these
21   circumstances were not “sufficiently clear that a reasonable official would understand that
22   what he [was] doing violate[d those] rights.” Anderson v. Creighton, 483 U.S. 637, 640
23   (1987); see also City & Cty. of San Francisco, Calif. v. Sheehan, 575 U.S. 600 (2015).
24   Rather, the applicable provision provides for a retirement effective date to be no more than
25   30 days after submission of the notice of retirement. Manual § 22.01(A). Further, while
26   Manual § 22.01(D) does not specifically address retirement, the provision would have
27   provided guidance to Felix and Bermudez in determining when Molera’s retirement was
28   considered accepted when submitted. In these circumstances, it is apparent that under

                                                 - 10 -
 1   clearly established principles governing the conduct in question, Felix and Bermudez
 2   objectively could have believed that their conduct was lawful. See, e.g., White v. Pauly, —
 3   U.S. —, 137 S. Ct. 548, 552 (2017) (per curiam) (“in the light of pre-existing law the
 4   unlawfulness must be apparent”); Brammer-Hoelter v. Twin Peaks Charter Academy, 81 F.
 5   Supp. 2d 1090, 1100 (D. Colo. 2000) (individual defendants’ failure to accept the rescission
 6   of a resignation did not violate the plaintiff’s clearly established rights); see also
 7   Camacho-Morales v. Caldero, 68 F. Supp. 3d 261, 298-99 (D.P.R. 2014) (individual
 8   defendants not liable under Section 1983 even if employee did effectively rescind his
 9   resignation because the refusal to accept the rescission was based on mistaken interpretation
10   of state law). The Court finds, even if Molera had stated a due process claim, Felix and
11   Bermudez would be entitled to qualified immunity.
12
13   D. Municipal Liability – Failure to Train
14          Molera argues the City is liable for failing to adequately train or supervise Felix and
15   Bermudez. Molera states, “By failing to provide adequate training to Defendants Felix and
16   Bermudez, the city disregarded the obvious risk that Bermudez or Felix would violate an
17   employee’s right to a meaningful opportunity to be heard before termination of his
18   employment when that employee withdraws his retirement notice.” Response (Doc. 14, p.
19   6) (emphasis in original).    Defendants assert, however, that Molera has failed to plead
20   sufficient facts to establish municipal liability based on the City’s alleged failure to train
21   Bermudez and Felix.
22          To establish municipal liability based on a failure to train, a plaintiff must show that
23   the defendant was “deliberately indifferent” to the need for training, and “the lack of training
24   actually caused the constitutional harm or deprivation of rights.” Flores v. City of Los
25   Angeles, 758 F.3d 1154, 1158-59 (9th Cir. 2014). The Supreme Court has “explained that
26   ‘the need for more or different training [must be] so obvious, and the inadequacy so likely
27   to result in the violation of constitutional rights, that the policymakers of the city can
28   reasonably be said to have been deliberately indifferent to the need.’” Castro v. Cty. of Los

                                                  - 11 -
 1   Angeles, 833 F.3d 1060, 1082 (9th Cir. 2016), quoting City of Canton v. Harris, 489 U.S.
 2   378, 390 (1989). It is “only where a failure to train reflects a ‘deliberate’ or ‘conscious’
 3   choice by a municipality” that the municipality may be liable. City of Canton, 489 U.S. at
 4   389. “A pattern of similar constitutional violations by untrained employees is ‘ordinarily
 5   necessary’ to demonstrate deliberate indifference for purposes of failure to train . . . Without
 6   notice that a course of training is deficient in a particular respect, decisionmakers can hardly
 7   be said to have deliberately chosen a training program that will cause violations of
 8   constitutional rights.” Connick v. Thompson, 563 U.S. 51, 62 (2011).
 9          The Ninth Circuit has upheld a district court's dismissal for a plaintiff’s failure to
10   state a Monell claim for failure to train in Flores. That plaintiff had “alleged that defendants
11   ‘failed to implement proper training to protect women to ensure that Sheriff's [d]eputies do
12   not sexually assault women that . . . [they] come into contact with at the Vehicle Inspection
13   Area.’” Flores, 758 F.3d at 1157. The Ninth Circuit found that “[t]he isolated incidents of
14   criminal wrongdoing by one deputy other than Deputy Doe 1 do not suffice to put the
15   County or Baca on ‘notice that a course of training is deficient in a particular respect,’ nor
16   that the absence of such a course ‘will cause violations of constitutional rights.’” Id. at 1159,
17   quoting Connick v. Thompson, 563 U.S. 51, 62 (2011). There was not a “pattern of similar
18   constitutional violations by untrained employees.” Flores, 758 F.3d at 1159, citing Connick,
19   563 U.S. at 63. Although there is a “narrow range of circumstances [in which] a pattern of
20   similar violations might not be necessary to show deliberate indifference,” the Ninth Circuit
21   found that the failure to train police officers not to commit sexual assault did not have
22   patently obvious unconstitutional consequences. Flores, 758 F.3d at 1159–1160, quoting
23   Connick, 563 U.S. at 63.
24          In this case, Molera conclusorily alleges that inadequate training and instruction were
25   provided to Felix and Bermudez. However, Molera does not allege any pattern of similar
26   constitutional violations or allege any facts that would have placed the City on notice of a
27   need for training regarding rescission practices and rights or due process. Rather, the failure
28   to train Felix and Bermudez did not have patently obvious unconstitutional consequences.

                                                  - 12 -
 1   The Court finds Molera has not stated a claim for failure to train upon which relief may be
 2   granted. The Court will grant the Motion to Dismiss as to this claim.
 3
 4   Conclusion
 5             The procedural due process claim in violation of 42 U.S.C. §1983 is the sole
 6   remaining claim pending in the case. The Court has determined Molera has failed to
 7   adequately allege a violation of a federal right. Indeed, Molera has not alleged sufficient
 8   facts to state a claim for municipal liability based on either policy or failure to train.
 9   Additionally, the Court has determined that individual Defendants are entitled to qualified
10   immunity. The Court finds dismissal of this matter is appropriate. Further, the Court agrees
11   with Defendants that Molera’s proposed additional allegations would not cure the
12   deficiencies, i.e., that Molera failed to adequately allege a federal violation. Therefore,
13   dismissal without leave to amend is appropriate.
14          Accordingly, IT IS ORDERED:
15          1.      The Motion to Dismiss (Doc. 12) is GRANTED. The claim for a violation of
16   procedural due process, the Defendants, and this case are DISMISSED.
17          2.      The Clerk of Court shall enter judgment and shall then close its file in this
18   matter.
19          DATED this 21st day of January, 2020.
20
21
22
23
24
25
26
27
28

                                                - 13 -
